Citation Nr: 0609334	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-02 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to January 1982.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the New York RO.  The veteran's claims file is 
now under the jurisdiction of the Houston RO.

The issue of entitlement to service connection for a nervous 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.  


REMAND

In March 2006, the Board received a statement from the 
veteran in which he requested either a videoconference 
hearing or a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & West Supp. 2005) (pertaining specifically to 
hearings before the Board).  Because the RO schedules 
videoconference hearings, a remand, for this purpose, is 
required.  

Accordingly, the case is REMANDED for the following action:

The RO should first have the veteran 
clarify whether he wants a 
videoconference hearing or a Travel Board 
hearing.  Thereafter, he should be 
scheduled for a hearing pursuant to his 
clarification.  The case should then be 
processed in accordance with established 
appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


